ORDER

Appellant, Tony Moore, was convicted of assault in the first degree and armed criminal action pursuant to sections 565.050 and 571.015, RSMo 1994, for stabbing and shooting Anthony McIntyre. Moore was sentenced as a persistent offender to concurrent terms of twenty-five years of imprisonment on the assault count and fifteen years of imprisonment on the armed criminal action count. He appeals, contending that the court erred in admitting evidence seized from his residence without a search warrant.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. As an extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value, we affirm the judgment pursuant to Rule 30.25(b).